Citation Nr: 0816499	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  05-31 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
carcinoma, left upper lobe, status post left upper lobectomy, 
to include the issue of whether a reduction in the disability 
rating from 100 percent to 10 percent, effective June 1, 
2005, was proper.  

2.  Entitlement to an increased initial rating for a service-
connected left lateral chest scar, current evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from July 1968 to June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In March 2005, the RO reduced the veteran's disability 
rating for his service-connected carcinoma, left upper lobe, 
status post left upper lobectomy, from 100 percent to 0 
percent, effective June 1, 2005.  

The veteran appealed the issue of entitlement to an increased 
rating, to include the issue of whether the reduction in the 
disability rating from 100 percent to 0 percent was proper.  

In July 2005, the RO increased the veteran's evaluation for 
his service-connected carcinoma, left upper lobe, status post 
left upper lobectomy, to 10 percent, effective June 1, 2005.  
However, since this increase did not constitute a full grant 
of the benefits sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
In September 2005, the RO granted service connection for left 
lateral chest scar, evaluated as noncompensable (0 percent 
disabling).  

In February 2007, the veteran was afforded a hearing before 
John J. Crowley, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

At his hearing, the veteran indicated that he had received 
relevant treatment from the VA medical center at Wade Park 
within the last year, to include two pulmonary function 
tests.  He stated that one of these pulmonary function tests 
had been performed within the last two months, and that he 
had this report in his possession.  During his hearing, it 
was agreed that the record would be kept open until April 15, 
2007, in order to provide the veteran with time to submit 
this evidence.   

The most recent VA evidence of record is an examination 
report, dated in February 2006 (which includes pulmonary 
function test results), and a March 2006 addendum.  It 
therefore appears that at least one relevant VA pulmonary 
function test report exists that is not currently of record.  
On remand, an attempt should be made to obtain this evidence.  
See 38 U.S.C. § 5103A (West 2002 & Supp. 2007); Bell v. 
Derwinski, 2 Vet. App. 611 (1992); see also VAOPGCPREC 12-95, 
60 Fed. Reg. 43186 (1995).  

With regard to the issue of an increased rating for 
service-connected carcinoma, left upper lobe, status 
post left upper lobectomy, in a recent decision, 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
Court held that a 38 U.S.C. § 5103(a) notice requires 
that the Secretary notify the claimant inter alia that 
to substantiate an increased rating claim the claimant 
must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening 
has on the claimant' s employment and daily life; that 
the claimant must be notified that should an increase in 
disability be found, a disability rating will be 
determined by applying relevant DCs, which typically 
provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the 
symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and daily 
life; and that the notice must also provide examples of 
the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application 
rejections, and any other evidence showing an increase 
in the disability or exceptional circumstances relating 
to the disability.  

In this case, the July 2004 VCAA notice does not appear to 
conform to the requirements as set forth in Vazquez-Flores.  
On remand, the veteran must be afforded a corrective VCAA 
notice letter that conforms to the Court's decision in 
Vazquez-Flores.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided 
corrective notice on his increased rating 
claims consistent with the holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In particular, he should be 
advised as follows:

a)  to submit medical or lay evidence 
demonstrating a worsening or increase in 
severity of his disability and the effect 
that worsening has on his employment and 
daily life;

b)  notice of the schedular criteria for 
evaluating malignant neoplasms of the 
respiratory system under Diagnostic Codes 
6819 and 6844.  

2.  Make arrangements to obtain all of 
the veteran's treatment records from the 
VA facility in Wade Park, Ohio, dated 
after March 2006.  

3.  After the development in the 
preceding paragraphs is completed, the RO 
should readjudicate the issues on appeal.  
If either of the determinations of these 
claims remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant and his representative should 
be given an opportunity to respond to the 
SSOC.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



